Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 1/29/2020. Claims 1 – 20 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 2/6/2020 is acknowledged by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “28” has been used to designate both balance arm and elongated arm portion in figure 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 22 as described in paragraph 28, 32’ and 34’ described in paragraph 30 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, it is not clear what the applicant means by the term “inwardly”, “inwardly” is a relative term, it is not clear with respect to which element the elongated control arms extend “inwardly.” Examiner for this office action is interpreting the limitation to mean the arms extend from the sealing portions towards an end where the plurality of the elongated control arms meet the ports.
Regarding the terms “balance notch” and “balance arm” applicant defines the function of these in dependent claims (claims 7 and 19), examiner is interpreting the claims in which the terms are first introduced (upon which claims 7 and 19 depend) as any arm or notch in the prior art to meet the limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 5, 8 – 9, 11, 13 – 17, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US Patent to Fuller et al. (8,011,388).
Examiner is interpreting the embodiment shown in figures 20 and 21 for this office action, some references numbers from other figures are used for better interpretation of the reference.
Regarding claims 1 and 13, as far as they are definite, Fuller et al. disclose a microvalve comprising a first plate (114) including a surface having an actuator cavity provided therein a second plate (112) having a surface that abuts the surface of the first plate and includes a displaceable member (20, Fig. 19) that is disposed within the actuator cavity for movement between a closed position, wherein the displaceable member prevents fluid communication through the microvalve, and an opened position, wherein the displaceable member does not prevent fluid communication through the microvalve. Fuller et al. also disclose an actuator (24) connected to the displaceable member (20) wherein the displaceable member includes a sealing portion having a plurality of elongated control arms (20a, 20b Fig. 19) extending inwardly from one end thereof, the control arms configured as a valve closing members for each of a plurality of fluid flow openings in the first plate (114).  
Regarding claims 2 and 14, as far as they are definite, Fuller et al. disclose each of the control arms has an opening (126) formed therethrough.
Regarding claims 3 and 15, as far as they are definite, Fuller et al. disclose an outboard one of the control arms includes a balance notch (132) – examiner is interpreting this protrusion creating a notch in the opening to meet the limitation - formed in the opening formed therethrough.
Regarding claims 4 - 5, 16 – 17, as far as they are definite, examiner is interpreting one of the four control arms disclosed by Fuller et al. in figure 20 to meet the limitation of the “elongate balance arm”.
Regarding claims 8, 9 and 11, as far as they are definite, Fuller et al. disclose three control arms (fourth is interpreted as the elongate balance arm), each of the three control arms have two openings and one of openings of one of the control arms is interpreted as a balance notch.


Allowable Subject Matter
Claims 6 – 7, 10, 12, 18 - 20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753